NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                              DEC 16 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

PATRICIA A. FRANTOM,                             No. 14-56889

               Plaintiff - Appellant,            D.C. No. 2:14-cv-01998-PSG-
                                                 MRW
 v.

CEDRIC G. WHITE, individually;                   MEMORANDUM*
ANDREA MEDINA, individually,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                            Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Patricia A. Frantom appeals pro se from the district court’s judgment in her

42 U.S.C. § 1983 action alleging constitutional violations arising out of the

placement of a monitoring device around her ankle as a condition of her probation.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal

under Federal Rule of Civil Procedure 12(b)(6) and on the basis of immunity.

Milstein v. Cooley, 257 F.3d 1004, 1007 (9th Cir. 2001). We affirm.

      The district court properly dismissed Frantom’s action because defendants

were entitled to absolute immunity for imposing Global Positioning System

(“GPS”) monitoring as a condition of Frantom’s probation pursuant to their

discretionary authority under section 1210.12 of the California Penal Code. See

Cal. Penal Code § 1210.12 (“A county chief probation officer shall have the sole

discretion, consistent with the terms and condition of probation, to decide which

persons shall be supervised using continuous electronic monitoring administered

by the county probation department.”); see also Thornton v. Brown, 757 F.3d 834,

839-40 (9th Cir. 2013) (concluding that parole officers were entitled to absolute

immunity from the parolee’s damages claims arising out of the imposition of GPS

monitoring as a condition of parole pursuant to their discretionary authority under

section 3010 of the California Penal Code).

      AFFIRMED.




                                          2                                   14-56889